Citation Nr: 1615229	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-09 182	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from July 1957 to June 1971, with additional service in a reserve unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  The Veteran contends that his hearing loss is due to noise exposure during active duty service.  Specifically, he contends that his hearing loss stemmed from his time served as a helicopter pilot.  The Veteran receives ongoing treatment from VA    and has been prescribed hearing aids.  

In January 2009 a VA audiologist reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hearing loss was related to service.  Thereafter, the Veteran submitted a private opinion from his physician, Dr. Mehner, who opined that the Veteran's noise exposure was the probable cause for his hearing difficulties.  In May 2013 a VA examiner opined he could not provide       an opinion regarding the etiology of the Veteran's hearing loss without resort to mere speculation as the Veteran's active duty service treatment records were not available.  A subsequent opinion was provided in September 2013, and the VA examiner provided a negative opinion, citing the unavailability of the Veteran's active duty service treatment records and the fact that the Veteran did not complain of any noise exposure in his other available service treatment records.  Finding these opinions inadequate, in September 2015 the Board remanded this matter and instructed the RO to obtain another VA examination and opinion, and specifically instructed the VA examiner to address why the current hearing loss was or was not merely a delayed response to his in-service noise exposure.  

In December 2015 the Veteran underwent VA examination pursuant to the Board's September 2015 Remand, and the VA examiner opined that the Veteran's hearing loss was less likely than not related to military service.  The VA examiner reasoned that there was hearing testing after active duty service in 1980 that yielded normal results.  However, the VA examiner failed to comment on the Veteran's current hearing loss and whether it was or was not a delayed response to his in-service noise exposure.  A Board Remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the Remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is necessary to obtain       an opinion that will fully explain the etiology of the Veteran's hearing loss as requested in the September 2015 Remand.

Additionally, as the Veteran receives continuous treatment through VA, the RO should obtain updated treatment records from December 2015 to present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After the development has been completed, return the claims file to the 2015 VA audiological examiner, if available, to obtain an addendum opinion.  If an additional examination is necessary to respond to     the question presented, an examination should be scheduled.  If the 2015 VA examiner is not available, the claims file should be provided to another VA audiologist to obtain the requested opinion.  

Following review of the claims file, the examiner should explain why the current hearing loss is not merely a delayed reaction to his in-service noise exposure.  In other words, why is the finding of normal hearing in 1980 an indication that current hearing loss is not due to noise exposure during active duty from 1957 to 1971?  

A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




